I concur with the trial court.
The magistrate had the evidence from both parties. It was determined that payments were made that were never recorded. It was determined that the bank's own records reflected a balance of $23,866.66 on the principal in 1991 on a $25,000.00 note. It is clear that at least some payments went to principal and not only interest as the majority states.
The magistrate went over the evidence and determined only $13,772.98 was owed.
The essence of the magistrate's decision was not that interest did not start until the demand was made but rather the original bank had failed to credit the borrower with proper payments.
A subsequent buyer of the note cannot now claim that they had no knowledge of the payments and demand full interest on the face of the note.
I dissent.
APPROVED:
                             _______________________________ EDWARD A. COX, PRESIDING JUDGE